                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:13-CR-00096-KDB-DSC-7
USA                                         )
                                            )
    v.                                      )               ORDER
                                            )
LAVORIS QUOSEAN HECTOR                      )
                                            )

         THIS MATTER is before the Court on Defendant Lavoris Quosean Hector’s

pro se motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the

First Step Act of 2018. (Doc. No. 232). This is Defendant’s third filing with the Court

asserting the same general complaints and requesting compassionate release. (Doc.

Nos. 224, 227). Having carefully reviewed the Defendant’s motion and all other

relevant portions of the record, the Court will deny the motion without prejudice to a

renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

         Defendant’s previous motions for compassionate release were denied for failure

to exhaust his administrative remedies within the Bureau of Prisons as required

under 18 U.S.C. § 3582(c)(1)(A) and not properly supported by evidence. According

to the BOP website, FCI Beckley currently has 26 inmates and 19 staff with

confirmed active cases of COVID-19. There are approximately 1,200 inmates at FCI

Beckley. There have been no inmate nor staff deaths and 202 inmates and 44 staff

have recovered. Given these conditions, the Court finds no reason to disturb its prior

rulings requiring Defendant to exhaust his administrative remedies within the BOP




     Case 5:13-cr-00096-KDB-DSC Document 233 Filed 01/13/21 Page 1 of 2
before petitioning this Court for relief. (Doc. Nos. 226, 228). This Court has previously

addressed the Defendant’s requests and the Defendant presents no new evidence that

would change the Court’s prior rulings. Defendant claims to have petitioned the

warden again for compassionate release on November 13, 2020, heard no answer and

that 30 days have passed. While he attaches a form entitled request to staff dated

November 13, 2020, it is not signed by any member of the prison within the

appropriate boxed signature line. (Doc. No. 232, Exhibit 1). Thus, the Court is unable

to verify whether or not it was sent to or received by the warden.

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of

2018 (Doc. No. 232), is DENIED without prejudice to a renewed motion properly

supported by evidence and after exhaustion of his administrative remedies.


      SO ORDERED.



                             Signed: January 13, 2021




     Case 5:13-cr-00096-KDB-DSC Document 233 Filed 01/13/21 Page 2 of 2
